                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       WELLS FARGO COMMERCIAL                            Case No. 19-cv-04617-JSC
                                           DISTRIBUTION FINANCE, LLC,
                                  10                    Plaintiff,                           ORDER RE: DEFENDANT’S MOTION
                                  11                                                         TO SET ASIDE DEFAULT;
                                                 v.                                          PLAINTIFF’S APPLICATION FOR
                                  12                                                         WRIT OF POSSESSION AND
Northern District of California




                                           6TH GEAR HOLDINGS, INC.,                          INJUNCTIVE RELIEF
 United States District Court




                                  13                    Defendant.                           Re: Dkt. Nos. 14, 17
                                  14

                                  15          Plaintiff Wells Fargo sues 6th Gear Holdings, Inc. (“6th Gear”) under California state law
                                  16   arising out of 6th Gear’s alleged default of a financing agreement wherein Plaintiff extended credit
                                  17   to 6th Gear to allow it to purchase inventory for public sale. (Dkt. No. 1.)1 Now before the Court
                                  18   is 6th Gear’s motion to set aside entry of default.2 (Dkt. No. 14.) Also pending before the Court
                                  19   is Plaintiff’s application for a writ of possession seeking the return of specific items of inventory
                                  20   obtained by 6th Gear pursuant to the financing agreement and a Court order enjoining 6th Gear
                                  21   from disposing of that inventory pending its seizure, pursuant to Federal Rule of Civil Procedure
                                  22   64 and California Code of Civil Procedure section 512.010.3 (Dkt. No. 17.) After careful
                                  23   consideration of the parties’ briefing and having had the benefit of oral argument on November 21,
                                  24   2019, the Court GRANTS 6th Gear’s motion to set aside default and DENIES Plaintiff’s
                                  25

                                  26
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       2
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (See Dkt. Nos. 7 & 16.)
                                       3
                                  28     On November 18, 2019, 6th Gear filed a motion to stay proceedings and compel arbitration.
                                       (Dkt. No. 27.) The motion is noticed for hearing on January 16, 2020.
                                   1   application for a writ of possession because it is again facially deficient.

                                   2                                                  BACKGROUND

                                   3   I.      Complaint Allegations4

                                   4           6th Gear is a California corporation with its principal place of business in Alamo,

                                   5   California. (Dkt. No. 1 at ¶ 3.) Plaintiff entered into an inventory financing agreement (the

                                   6   “Agreement”) with 6th Gear in November 2017. Under the Agreement, Plaintiff agreed to finance

                                   7   6th Gear’s purchase of inventory and 6th Gear agreed to pay certain sums to Plaintiff. (Id. at ¶ 6.)

                                   8   6th Gear granted Plaintiff a security interest in all of 6th Gear’s personal property, including its

                                   9   “inventory, equipment, fixtures, other goods, and all products and proceeds of [same],” as

                                  10   collateral (the “Collateral”). (Id. at ¶ 7.)

                                  11           Pursuant to the Agreement, Plaintiff extended a line of credit to 6th Gear, allowing it to

                                  12   acquire “certain types of inventory to be sold to the public, including but not limited to
Northern District of California
 United States District Court




                                  13   motorcycles, parts, accessories, and riding gear, including but not limited to motorcycle helmets

                                  14   and jackets” (“Inventory Collateral”). (Id. at ¶¶ 9, 11.) Plaintiff performed its obligations under

                                  15   the Agreement and alleges that 6th Gear defaulted by failing to remit payment for Inventory

                                  16   Collateral that 6th Gear “sold to third party buyers in the ordinary course of its business, an

                                  17   activity described in the commercial lending industry as selling ‘out of trust.’” (Id. at ¶ 12.) On

                                  18   March 12, 2019, Plaintiff notified 6th Gear that it was in default “for failure to make payment of

                                  19   $145,994.86 when due, which included $122,566.10 in proceeds from sales of Inventory

                                  20   Collateral.” (Id. at ¶ 13; see also Dkt. No. 1-3, Ex. 3 at 2.) Plaintiff demanded payment of the

                                  21   amount due by March 22, 2019 and “confirmed its intent to accelerate the payment of all debt

                                  22   owed . . . if [6th Gear] did not cure the default.” (Dkt. No. 1 at ¶ 13.) 6th Gear failed to cure its

                                  23   default by the deadline. (Id. at ¶ 14.)

                                  24           On April 10, 2019, Plaintiff notified 6th Gear that Plaintiff was terminating 6th Gear’s line

                                  25   of credit and accelerating the balance due and owing under the terms of the Agreement, “which

                                  26
                                       4
                                  27     In conjunction with the complaint Plaintiff submits the declaration of Alex P. Franch, who is
                                       employed by Plaintiff as an Account Executive. (See Dkt. No. 1-8.) Mr. Franch’s declaration
                                  28   tracks the factual allegations of the complaint. (Compare Dkt. No. 1 at ¶¶ 6-22 with Dkt. No. 1-8
                                       at ¶¶ 6-21.)
                                                                                         2
                                   1   was $1,499,177.66.” (Id. at ¶ 15; see also Dkt. No. 1-4, Ex. 4 at 2.) Plaintiff further demanded

                                   2   that 6th Gear surrender possession of the Inventory Collateral before April 15, 2019; 6th Gear did

                                   3   not cure the default or otherwise comply with Plaintiff’s demand. (Dkt. No. 1 at ¶¶ 15-16.)

                                   4   Plaintiff sent 6th Gear another notice on July 10, 2019, “confirm[ing] that it had earlier accelerated

                                   5   the balance owed” and notifying 6th Gear that it was in default in the amount of $245,238.33. (Id.

                                   6   at ¶ 17; see also Dkt. No. 1-5, Ex. 5 at 2.) Plaintiff demanded payment of that amount on or

                                   7   before July 17, 2019. (Dkt. No. 1 at ¶ 17.)

                                   8          Despite Plaintiff’s demands, 6th Gear refuses to surrender possession of 63 specific items

                                   9   of Inventory Collateral “valued at $706,726.48” (“Lender-Financed Inventory”) and has not paid

                                  10   the balance owed on the accelerated Agreement. (Id. at ¶¶ 18-20.) 6th Gear has made “a partial

                                  11   payment of $317,990,” but still owes Plaintiff “a total of $710,838.27 in unpaid principal,

                                  12   exclusive of interest and other charges” as of August 2, 2019.5 (Id. at ¶ 22.)
Northern District of California
 United States District Court




                                  13          Plaintiff brings a cause of action for “claim and delivery” seeking immediate possession of

                                  14   the Lender-Financed Inventory or its value if not delivered. (Id. at ¶¶ 25-35; see also id. at 8.)

                                  15   Further, Plaintiff requests a temporary restraining order and preliminary injunction prohibiting 6th

                                  16   Gear “from disposing, selling, transferring, commingling, converting, or otherwise using the

                                  17   [Lender-Financed Inventory] without turning over all proceeds of any such sale immediately to

                                  18   [Plaintiff]” until disposition of Plaintiff’s claim and delivery cause of action. (Id. at 8.) Plaintiff

                                  19   also seeks attorneys’ fees, expenses, and costs incurred in enforcing its interest in the Agreement,

                                  20   as allowed under the Agreement. (Id. at ¶ 21; see also id. at 8.)

                                  21   II.    Procedural History

                                  22          Plaintiff filed the underlying complaint on August 9, 2019, seeking the same relief sought

                                  23   by the instant application. (See Dkt. No. 1 at ¶¶ 25-41.) Plaintiff served 6th Gear with the

                                  24

                                  25
                                       5
                                         Plaintiff’s reply briefing in support of the instant motion includes an updated spreadsheet as of
                                       November 15, 2019, purportedly listing 42 items of Lender-Financed Inventory representing a
                                  26   “current balance” of $461,278.54, as well as three “units sold out of trust” in the amount of
                                       $28,490.21. (See Dkt. No. 28-1 at 6-7.) On the date of the hearing, November 21, 2019, Plaintiff
                                  27   filed an amended declaration of Wells Fargo employee Alex P. Franch, who attests that as of
                                       November 20, 2019, Plaintiff is “owed a total of $499,073.21.” (Dkt. No. 29 at ¶ 21.) Mr.
                                  28   Franch’s amended declaration includes a spreadsheet listing 41 items of Lender-Financed
                                       Inventory. (See Dkt. No. 29-1.)
                                                                                            3
                                   1   summons and complaint on August 15, 2019. (Dkt. No. 8.) Plaintiff then filed an application for

                                   2   writ of possession two weeks later. (Dkt. No. 9.) The Court issued an order on October 8, 2019

                                   3   denying the application without prejudice because it was deficient on its face for failing to provide

                                   4   6th Gear with proper notice pursuant to California Code of Civil Procedure section 512.040. (See

                                   5   Dkt. No. 13 at 2-3.)

                                   6              After 6th Gear failed to respond to the complaint or otherwise appear in this action,

                                   7   Plaintiff filed a motion for entry of default with the Clerk of Court on September 23, 2019, (see

                                   8   Dkt. No. 11), which the Clerk granted on September 27, 2019, (see Dkt. No. 12). 6th Gear filed

                                   9   the pending motion to set aside entry of default two weeks later on October 10, 2019. (Dkt. No.

                                  10   14.) Plaintiff timely filed its opposition on October 24, 2019. (Dkt. No. 18.) 6th Gear did not file

                                  11   a reply.

                                  12              Plaintiff filed the instant application for writ of possession on October 14, 2019 and
Northern District of California
 United States District Court




                                  13   noticed the application for hearing on November 21, 2019. (Dkt. No. 17.) 6th Gear did not

                                  14   initially object to the application but requested an opportunity to do so at the initial case

                                  15   management conference on November 7, 2019; the Court granted 6th Gear’s request and also

                                  16   allowed Plaintiff to file a reply.6 (See Dkt. No. 25.) 6th Gear timely filed its objection to

                                  17   Plaintiff’s application, (Dkt. No. 26), and Plaintiff filed its reply, (Dkt. No. 27). Plaintiff then

                                  18   filed the amended declaration of Mr. Franch in support of its application on November 21, 2019.

                                  19   (Dkt. No. 29.)

                                  20              The Court heard oral argument on both 6th Gear’s motion to set aside entry of default and

                                  21   Plaintiff’s application for writ of possession on November 21, 2019. At the hearing the Court

                                  22   instructed Defendant to file a response to Plaintiff’s amended declaration within one week;

                                  23   Defendant did not do so.

                                  24   //

                                  25   //

                                  26
                                  27   6
                                        6th Gear did not appear in-person at the initial case management conference nor request in
                                  28   advance to appear telephonically. Further, 6th Gear did not appear telephonically until the Court
                                       called 6th Gear’s counsel during the conference.
                                                                                          4
                                   1                                               DISCUSSION

                                   2   I.       Motion to Set Aside Entry of Default

                                   3            A district court may set aside the entry of default upon a showing of “good cause.” Fed. R.

                                   4   Civ. P. 55(c). “The ‘good cause’ standard that governs vacating an entry of default under Rule

                                   5   55(c) is the same standard that governs vacating a default judgment under Rule 60(b).” Franchise

                                   6   Holding II, LLC v. Huntington Rests. Grp., Inc., 375 F.3d 922, 925 (9th Cir. 2004). “To determine

                                   7   ‘good cause,’ a court must consider three factors: (1) whether the party seeking to set aside the

                                   8   default engaged in culpable conduct that led to the default; (2) whether it had no meritorious

                                   9   defense; or (3) whether [setting aside the default] judgment would prejudice the other

                                  10   party.” United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th

                                  11   Cir. 2010) (internal quotation marks, citation, and alterations omitted). The moving party bears

                                  12   the burden of showing that these factors weigh in favor of granting the motion to set aside
Northern District of California
 United States District Court




                                  13   default. Franchise Holding II, 375 F.3d at 925-26. The standard is disjunctive; thus, “the district

                                  14   court [is] free to deny the motion if any of the three factors [is] true.” Id. at 926 (internal

                                  15   quotations marks omitted). Put another way, the defendant must show that “any of these factors

                                  16   favor[s] setting aside the default,” and the default may stand if any of the three factors weighs

                                  17   against the defendant. Id.

                                  18            When considering whether to set aside default, a court must bear in mind that “judgment

                                  19   by default is a drastic step appropriate only in extreme circumstances; a case should, whenever

                                  20   possible, be decided on the merits.” Mesle, 615 F.3d at 1091 (internal quotation marks and

                                  21   citation omitted); see also Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). In addition, any doubt

                                  22   about the cause of default should be resolved in favor of the motion to set aside the default so that

                                  23   the case may be decided on its merits. O’Connor v. State of Nev., 27 F.3d 357, 364 (9th Cir.

                                  24   1994).

                                  25            Here, consideration of the “good cause” factors supports setting aside the entry of default.

                                  26   In support of its motion, 6th Gear submits the declaration of its Chief Executive Officer (“CEO”)

                                  27   John Schafer. (Dkt. No. 14-1.) Mr. Schafer’s declaration demonstrates that 6th Gear’s failure to

                                  28   timely answer the complaint is excusable because Mr. Schafer thought the company was being
                                                                                           5
                                   1   represented by its former attorney when, in reality, it was not. (Id. at ¶ 6.) After being served on

                                   2   August 15, 2019, 6th Gear sent a copy of the complaint and other documents to an attorney that

                                   3   represented it in a previous matter, Michael Sieving. (Id. at ¶ 5.) However, Mr. Sieving was on

                                   4   vacation at the time and did not know that 6th Gear was relying on him for representation in the

                                   5   matter. (Id. at ¶ 6.) By the time Mr. Sieving informed 6th Gear that he could not represent it, on

                                   6   or around September 9, 6th Gear’s window to timely file an answer had closed. (Id. at ¶ 6.) 6th

                                   7   Gear then obtained new representation and moved to set aside default two weeks after the Clerk’s

                                   8   entry of default on September 27, 2019. (See generally Dkt. No. 14.)

                                   9          6th Gear’s forwarding of the complaint to its prior attorney on the day it was served shows

                                  10   that 6th Gear acted in good faith and that it relied on the belief that it had the benefit of counsel in

                                  11   this litigation. 6th Gear, thus, did not act culpably in failing to answer. The Court is similarly

                                  12   satisfied that 6th Gear has made an adequate showing that it has potentially meritorious defenses,
Northern District of California
 United States District Court




                                  13   especially given the declaration of Mr. Schafer submitted in conjunction with 6th Gear’s objection

                                  14   to Plaintiff’s application for writ of possession. (See Dkt. Nos. 14 at 7 (asserting defenses

                                  15   including bad faith, unclean hands, substantial compliance, latches, mistake, and arguing that it

                                  16   did not breach the Agreement) & 26-1 at ¶¶ 14, 16 (attesting that after it received Plaintiff’s March

                                  17   12, 2019 notice of default 6th Gear “made a total of 5 direct debits and wire transfers to [Plaintiff]

                                  18   between March 12 and March 22” in the amount of $138,576.59, and “made over 31 wire transfers

                                  19   and 5 direct debits totaling $1,145,815.05 to [Plaintiff] pursuant to the Agreement” between

                                  20   March 12, 2019 and October 4, 2019).)

                                  21          Finally, the potential prejudice to Plaintiff in setting aside the entry of default does not

                                  22   outweigh the general rule that “whenever possible, [cases should] be decided on the merits.” See

                                  23   Mesle, 615 F.3d at 1091 (internal quotation marks and citation omitted). Simply put, the facts

                                  24   surrounding 6th Gear’s default do not reflect “extreme circumstances” such that this case should

                                  25   not be decided on the merits. See id.

                                  26          Accordingly, the Court grants 6th Gear’s motion to set aside the entry of default.

                                  27   II.    Application for Writ of Possession

                                  28          Federal Rule of Civil Procedure 64 provides, in pertinent part: “At the commencement of
                                                                                          6
                                   1   and throughout an action, every remedy is available that, under the law of the state where the court

                                   2   is located, provides for seizing a person or property to secure satisfaction of the potential

                                   3   judgment.” Fed. R. Civ. P. 64. Here, Plaintiff seeks a writ of possession pursuant to California

                                   4   Code of Civil Procedure section 512.010, which provides that “[u]pon the filing of the complaint

                                   5   or at any time thereafter, the plaintiff may apply pursuant to this chapter for a writ of possession

                                   6   by filing a written application for the writ with the court in which the action is brought.” Cal. Civ.

                                   7   Proc. Code § 512.010(a). A writ of possession constitutes a provisional remedy, and is, “by its

                                   8   nature, temporary; title and right to possession are determined by the final judgment.” Precise

                                   9   Aerospace Mfg., Inc. v. MAG Aerospace Indus., LLC, No. 2:17-cv-01239-RGK-AJW, 2018 WL

                                  10   3390154, at *3 (C.D. Cal. Jan. 10, 2018).

                                  11          An application for writ of possession must include:

                                  12                    (1) A showing of the basis of the plaintiff’s claim and that the plaintiff
Northern District of California
 United States District Court




                                                        is entitled to possession of the property claimed. If the basis of the
                                  13                    plaintiff's claim is a written instrument, a copy of the instrument shall
                                                        be attached.
                                  14
                                                        (2) A showing that the property is wrongfully detained by the
                                  15                    defendant, of the manner in which the defendant came into possession
                                                        of the property, and, according to the best knowledge, information,
                                  16                    and belief of the plaintiff, of the reason for the detention.
                                  17                    (3) A particular description of the property and a statement of its
                                                        value.
                                  18
                                                        (4) A statement, according to the best knowledge, information, and
                                  19                    belief of the plaintiff, of the location of the property and, if the
                                                        property, or some part of it, is within a private place which may have
                                  20                    to be entered to take possession, a showing that there is probable
                                                        cause to believe that such property is located there.
                                  21
                                                        (5) A statement that the property has not been taken for a tax,
                                  22                    assessment, or fine, pursuant to a statute; or seized under an execution
                                                        against the property of the plaintiff; or, if so seized, that it is by statute
                                  23                    exempt from such seizure.
                                  24   Cal. Civ. Proc. Code § 512.010(b). Further, California Code of Civil Procedure section 512.060

                                  25   provides that:

                                  26                    (a) At a hearing, a writ of possession shall issue if both of the
                                                        following are found:
                                  27
                                                        (1) The plaintiff has established the probable validity of the plaintiff’s
                                  28                    claim to possession of the property; and
                                                                                              7
                                                      (2) The undertaking requirements of Section 515.010 are satisfied.
                                   1

                                   2   Section 512.060 also reiterates the requirement under 512.010(b)(4) that the plaintiff “establish[ ]

                                   3   that there is probable cause to believe that the property is located [within a private place].” Cal.

                                   4   Civ. Proc. Code § 512.060(b).

                                   5          The Court addresses in turn the requirements for a writ of possession and concludes that

                                   6   Plaintiff’s application is deficient in several regards and does not meet the showing required under

                                   7   California law.7

                                   8          A.      Requirements under Cal. Civ. Proc. Code § 512.010

                                   9                  1. The basis of Plaintiff's claim and that Plaintiff is entitled to possession

                                  10          Plaintiff re-submits the declaration of its Account Executive, Alex P. Franch, in support of

                                  11   the instant application. (Dkt. Nos. 17-1, Ex. A & 29.) Mr. Franch attests that 6th Gear is in

                                  12   default under the Agreement. (See generally id.) The Agreement provides, in pertinent part, that
Northern District of California
 United States District Court




                                  13   upon default Plaintiff “may terminate any obligations it has under this Agreement and any

                                  14   outstanding credit approvals immediately and/or declare any all Obligations immediately due and

                                  15   payable without notice or demand.” (Dkt. No. 1-1, Ex. 1 at ¶ 12.) Thus, Plaintiff has established

                                  16   the basis of its claim. However, the Court cannot conclude on the current record that Plaintiff is

                                  17   entitled to possession of the Lender-Financed Inventory for the reasons stated below.

                                  18          6th Gear asserts that Plaintiff fails to establish the probable validity of its claim that it is

                                  19   entitled to possession of the Lender-Financed Inventory because the Agreement includes a

                                  20   “Binding Arbitration” clause that requires the parties to arbitrate “all actions, disputes, claims and

                                  21   controversies” arising out of the Agreement including its “breach, invalidity or termination.”

                                  22   (Dkt. No. 26 at 7-8 (citing Dkt. No. 1-1, Ex. 1 at ¶ 22).) 6th Gear further opposes Plaintiff’s

                                  23   application on the grounds that 6th Gear is not in default under the Agreement. (Id. at 8 (asserting

                                  24   that 6th Gear “has performed or substantially performed all its obligations pursuant to the

                                  25

                                  26   7
                                        California Code of Civil Procedure section 512.040 requires that the plaintiff’s application
                                  27   provide notice to the defendant that includes specific information. See Cal. Civ. Proc. Code §
                                       512.040(a)-(d). Plaintiff’s application meets those requirements and corrects the deficiencies
                                  28   noted in the Court’s October 2019 Order denying Plaintiff’s previous application. (See Dkt. No.
                                       13 at 2-3; see also Dkt. No. 17 at 2-3.)
                                                                                        8
                                   1   Agreement”). The Court addresses 6th Gear’s arguments in turn.

                                   2           The “probable validity” of the claim element concerns section 512.060(a)(1) and the

                                   3   requirements that must be shown at the hearing on the writ; however, it is duplicative of the

                                   4   requirements that must be shown on the face of the application under 512.010(b)(1),(2). See, e.g.,

                                   5   Commercial Credit Grp. Inc. v. AMH Logistics, Inc., No. 1:19-cv-01081-AWI-EPG, 2019 WL

                                   6   5783479, at *6 (E.D. Cal. Nov. 6, 2019) (citing Ascentium Capital, LLC v. Singh, 1:16-cv-00356

                                   7   LJO JLT, 2016 WL 2595189, at *4 (E.D. Cal. May 5, 2016). “A claim has ‘probable validity’

                                   8   where it is more likely than not that the plaintiff will obtain a judgment against the defendant on

                                   9   that claim.” Cal. Civ. Proc. Code § 511.090. Thus, Plaintiff “must at least establish a prima facie

                                  10   case” to obtain a writ of possession. Id. (legislative committee comments to 1973 addition).

                                  11   Where, as here, “the defendant makes an appearance, the court must . . . consider the relative

                                  12   merits of the positions of the respective parties and make a determination of the probable outcome
Northern District of California
 United States District Court




                                  13   of the litigation.” Id.

                                  14                             a.    Arbitration Provision

                                  15           6th Gear first asserts that Plaintiff fails to establish the probable validity of its claim

                                  16   because the Agreement includes a “Binding Arbitration” clause that requires the parties to

                                  17   arbitrate “all actions, disputes, claims and controversies” arising out of the Agreement including

                                  18   its “breach, invalidity or termination.” (Dkt. No. 26 at 7-8 (citing Dkt. No. 1-1, Ex. 1 at ¶ 22).)

                                  19   However, the Agreement contains a carve out for “Prejudgment and Provisional Remedies”

                                  20   including actions for:

                                  21                   injunction, repossession, replevin, claim and delivery, sequestration,
                                                       seizure, attachment, foreclosure, and/or any other prejudgment or
                                  22                   provisional action or remedy relating to any Collateral or to preserve
                                                       a party’s assets for any current or future debt owed by either party to
                                  23                   the other.
                                  24   (Dkt. No. 1-1, Ex. 1 at ¶ 22(g).) Because Plaintiff’s application for writ of possession clearly falls

                                  25   within the scope of the carve out, the Agreement’s arbitration provision does not affect the

                                  26   probable validity of Plaintiff’s claim. See PMS Distrib. Co. v. Huber & Suhner, A.G., 863 F.2d

                                  27   639, 642 (9th Cir. 1988) (“The fact that a dispute is arbitrable . . . does not strip [the court] of

                                  28   authority to grant a writ of possession pending the outcome of the arbitration so long as the criteria
                                                                                           9
                                   1   for such a writ are met.”). Thus, the Agreement’s arbitration provision has no bearing on the

                                   2   instant application.

                                   3                          b.      Dispute over Default and Amounts Owed

                                   4          In opposition to the instant application, 6th Gear submits the declaration of its President

                                   5   and CEO, John Schafer. (Dkt. No. 26-1.) Mr. Schafer attests that after 6th Gear received

                                   6   Plaintiff’s March 12, 2019 notice of default, 6th Gear “made a total of 5 direct debits and wire

                                   7   transfers to [Plaintiff] between March 12 and March 22” in the amount of $138,576.59, which Mr.

                                   8   Schafer attests “were the actual amounts due to Plaintiff.” (Id. at ¶ 14.) Mr. Schafer also attests

                                   9   that upon receipt of the March 2019 notice, 6th Gear contacted Wells Fargo employees Mr. Franch

                                  10   and Tim Kincaid regarding “the notice and suspended line of credit.” (Id. at ¶ 15.) Mr. Schafer

                                  11   attests that Mr. Franch and Mr. Kincaid reassured him that Plaintiff “would continue to allow [6th

                                  12   Gear] to sell the Collateral inventory while the issue was being resolved.” (Id.) In reliance on
Northern District of California
 United States District Court




                                  13   those representations, and subsequent representations by Mr. Franch and Mr. Kincaid following

                                  14   the April 2019 termination notice and July 2019 notice of default, 6th Gear continued to make

                                  15   payments to Plaintiff. (Id. at ¶¶ 16, 19, 22.)

                                  16          According to Mr. Schafer, 6th Gear “made over 31 wire transfers and 5 direct debits

                                  17   totaling $1,145,815.05 to [Plaintiff] pursuant to the Agreement” between March 12, 2019 and

                                  18   October 4, 2019. (Id. at ¶ 16.) 6th Gear’s opposition includes an “Activity Summary” from 6th

                                  19   Gear’s bank account indicating that the company has paid Plaintiff $1,078,996.81 between March

                                  20   25, 2019 and October 4, 2019. That amount includes over $540,000.00 paid between the time 6th

                                  21   Gear received the July 2019 notice of default, which indicated that 6th Gear was in default for

                                  22   failing to pay “the principal balance of $201,760.56 and $43,477.77 for interest and other charges

                                  23   accrued through June 30, 2019,” (see Dkt. No. 1-5, Ex. 5 at 2), and 6th Gear’s last payment on

                                  24   October 4.

                                  25          6th Gear argues that it “has been liquidating the Inventory Collateral and making

                                  26   substantial payments to [Plaintiff] on a consistent and regular bases,” even after Plaintiff filed suit.

                                  27   (Dkt. No. 26 at 11.) As indicated above, that statement is supported by the Activity Summary

                                  28   detailing payments between March 2019 and October 2019. Indeed, the amended declaration of
                                                                                         10
                                   1   Mr. Franch attests that as of November 20, 2019, 6th Gear owes $499,073.21 under the

                                   2   Agreement. (Dkt. No. 29 at ¶ 21.) That amount is substantially less than the “current balance” of

                                   3   the Lender-Financed Inventory that Plaintiff initially sought to recover under the instant

                                   4   application. (See Dkt. No. 1-6, Ex. 6 at 2 (listing the current balance of the specific property

                                   5   sought as $706,726.48).) In sum, 6th Gear’s opposition raises issues as to whether 6th Gear is in

                                   6   fact in default under the Agreement and if so, to what extent.

                                   7          Plaintiff’s arguments set forth in its reply brief do not counsel a different result. In

                                   8   pertinent part, Plaintiff fails to adequately explain the discrepancy between the April 2019 notice

                                   9   of termination and acceleration, which “demand[ed] immediate payment from [6th Gear] in the

                                  10   amount of $1,499,177.66” representing the outstanding principal plus interest, (see Dkt. No. 1-4,

                                  11   Ex. 4 at 2), and the July 2019 notice of default, which demanded payment of $245,238.33

                                  12   purportedly representing the principal balance plus interest through June 30, 2019, (see Dkt. No.
Northern District of California
 United States District Court




                                  13   1-5, Ex. 5 at 2). At oral argument Plaintiff’s counsel asserted that the differing amounts owed

                                  14   reflected in Plaintiff’s correspondence with 6th Gear are a “red herring” and argued that it is

                                  15   undisputed that 6th Gear is in default. 6th Gear’s counsel responded that the issue of default is in

                                  16   dispute.

                                  17          Simply put, on this record the Court cannot say that it is more likely than not that Plaintiff

                                  18   is entitled to possession of the Lender-Financed Inventory. See Cal. Civ. Proc. Code § 511.090.

                                  19                  2. A showing that the property is wrongfully detained

                                  20          For the same reasons that the Court cannot conclude that Plaintiff is entitled to possession

                                  21   of the Lender-Financed Inventory on this record, it cannot conclude that 6th Gear has wrongfully

                                  22   detained the property. Further, even if Plaintiff did satisfy the first two statutory requirements

                                  23   under section 512.010(b), the application is deficient on it face for the reasons stated below.

                                  24                  3. Description of the property and its value

                                  25          Mr. Franch’s amended declaration attests that Plaintiff is entitled to possession of 41

                                  26   specific units Lender-Financed Inventory, and attaches a spreadsheet listing those units. (See Dkt.

                                  27   Nos. 29 at ¶ 22 & 29-1 at 1-2.) The spreadsheet identifies the units by manufacturer’s name,

                                  28   invoice number, invoice date, model number, serial number, and original and current balance.
                                                                                         11
                                   1   (See Dkt. No. 29-1 at 1-2.) Plaintiff has sufficiently described the property at issue; however,

                                   2   neither Plaintiff’s application nor Mr. Franch’s amended declaration provides any explanation as

                                   3   to how Plaintiff determined the property’s value. Cf. AMH, 2019 WL 5783479, at *5 (finding

                                   4   statement of property’s value sufficient where plaintiff provided a declaration explaining how it

                                   5   ascertained value); Ascentium, 2016 WL 2595189, at *3 (citing plaintiff’s declaration addressing

                                   6   “total market value” and retention of “appraiser to assess the value of the [property]”). Mr. Franch

                                   7   instead merely attests that the spreadsheet listing the Lender-Financed Inventory is “[b]ased on

                                   8   [Plaintiff’s] last physical inventory at [6th Gear’s facility].” (See Dkt. No. 29 at ¶ 19.) Because

                                   9   the application does not include a statement addressing the market value of the Lender-Financed

                                  10   Inventory, it fails to satisfy the statutory requirement under section 512.010(b)(3).

                                  11                  4. Probable cause regarding the property’s location

                                  12          As previously discussed, Plaintiff’s application must include:
Northern District of California
 United States District Court




                                  13                  A statement, according to the best knowledge, information, and belief
                                                      of the plaintiff, of the location of the property and, if the property, or
                                  14                  some part of it, is within a private place which may have to be entered
                                                      to take possession, a showing that there is probable cause to believe
                                  15                  that such property is located there.
                                  16   Cal. Civ. Proc. Code § 512.010(b)(4). Plaintiff asserts that it “has established probable cause to

                                  17   believe that the Lender-Financed Inventory is located at 1931 Market St. Ste. B, Concord,

                                  18   California 94520.” (Dkt. No. 17 at 10.) In support of that assertion, Plaintiff cites Mr. Franch’s

                                  19   declaration at paragraph 31. (Id.) However, neither Mr. Franch’s original or amended declaration

                                  20   contains a paragraph 31, nor do the declarations otherwise discuss the property’s specific location

                                  21   beyond referencing inventory taken “at Dealer’s facility.” (See Dkt. Nos. 17-1, Ex. A at ¶ 19 & 29

                                  22   at ¶ 19.) Thus, the application is deficient because it does not include the statement required under

                                  23   section 512.010(b)(4).

                                  24                  5. A statement that the property has not been seized

                                  25          As previously discussed, California Code of Civil Procedure section 512.010(b)(5)

                                  26   requires that the application include a “[a] statement that the property has not been taken for a tax,

                                  27   assessment, or fine, pursuant to a statute; or seized under an execution against the property of the

                                  28   plaintiff; or, if so seized, that it is by statute exempt from such seizure.” Mr. Franch’s declaration
                                                                                         12
                                   1   does not attest that the Lender-Financed Inventory has “not been taken for a tax, assessment, or

                                   2   fine pursuant to statute, or seized under an execution against the property of the Plaintiff.” Cf.

                                   3   AMH Logistics, Inc., No. 2019 WL 5783479, at *6 (noting that plaintiff’s declaration included

                                   4   such a statement in accordance with section 512.010(b)(5)). Nor does Plaintiff’s briefing address

                                   5   this requirement.

                                   6                                                     ***

                                   7          Accordingly, Plaintiff’s application must be denied because it fails to comply with the

                                   8   specific statutory requirements for a writ of possession. First, the application does not establish

                                   9   that Plaintiff is entitled to possession of the Lender-Financed Inventory or that 6th Gear has

                                  10   wrongfully detained the property because 6th Gear disputes the default and amounts owed.

                                  11   Second, the application does not include a statement addressing the market value of the Lender-

                                  12   Financed Inventory. Third, the application does not include a statement establishing probable
Northern District of California
 United States District Court




                                  13   cause as to the property’s location. Fourth, the application does not include a statement that the

                                  14   property sought has not been seized. See Cal. Civ. Proc. Code § 512.010(b)(1)-(4).

                                  15          B.      Post-Hearing Requirements under Cal. Civ. Proc. Code § 512.060

                                  16                  1.      Probable validity of Plaintiff’s claim to possession

                                  17          As previously discussed, Plaintiff fails to establish the “probable validity” of its claim to

                                  18   possession because it has not shown that it is more likely than not that it “will obtain a judgment

                                  19   against” 6th Gear. See Cal. Civ. Proc. Code § 511.090.

                                  20                                              CONCLUSION

                                  21          For the reasons set forth above, the Court GRANTS 6th Gear’s motion to set aside entry of

                                  22   default and DENIES Plaintiff’s application for a writ of possession without prejudice. If Plaintiff

                                  23   files a renewed application, it must specifically address and comply with the statutory

                                  24   requirements under California Code of Civil Procedure section 512.010(b).

                                  25          Finally, the Court notes that a mediator has been appointed. (Dkt. No. 32.) The Court is

                                  26   troubled by 6th Gear’s failure to appear at the initial case management conference and failure to

                                  27   file a response to Plaintiff’s reply declaration despite stating that it wanted the opportunity to do

                                  28   so. The Court orders 6th Gear and its counsel to promptly respond to any requests/inquiries
                                                                                         13
                                   1   from the mediator and cooperate in scheduling a mediation forthwith. Failure to do so will be

                                   2   deemed a violation of an order of this Court.

                                   3          This Order disposes of Docket Nos. 14 and 17.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 6, 2019

                                   6
                                                                                               JACQUELINE SCOTT CORLEY
                                   7                                                           United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
